Citation Nr: 0831908	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-24 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disability, to include fungus.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
service connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION


The veteran had active service from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9), received in August 
2006, the veteran checked a box indicating that he desired a 
hearing before a Veterans Law Judge (VLJ) of the Board at the 
RO.  

In July 2008, the RO sent the veteran a letter, requesting 
that he clarify whether he still desired a hearing, and, if 
so, that he specify the type of hearing that he desired.  

In August 2008, the veteran returned the RO's July 2008 
letter, on which he indicated that he desired a 
videoconference hearing before a VLJ at the RO.  

The United States Court of Appeals for Veterans Claims has 
determined that the veteran has a right to request a hearing 
before the issuance of a Board decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must 
be scheduled for a videoconference hearing at the RO before a 
VLJ from the Board.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 
(2007).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing before a Veterans 
Law Judge at the RO in San Diego, 
California, in the order that the request 
was received.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




